DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2 April 2021 and 23 August 2022 is being considered by the examiner. 

Claim Interpretation
The examiner is interpreting the term “judder” as a vibration of a steering wheel caused by an operation of the brake (Specification: Para. 0003).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Tamaizumi et al. (US pub 2015/0284022 A1). 
Regarding claim 1, Tamaizumi teaches an apparatus for reducing vibration of a steering wheel, the apparatus comprising: (a judder compensation logic unit configured to calculate judder compensation torque for removing a judder which occurs in a steering wheel of a vehicle, based on one or more of a motor current, vehicle speed and vehicle wheel speed (Tamaizumi: Para. 6, 34, 42; compensation component calculation unit outputs the calculated compensation component; reverse input also includes braking vibrations; assist torque associated with the compensation component Ta3* allows transmitting the reverse input reflecting a road condition to the steering wheel); and a judder compensation diagnosis unit configured to determine an operation state of the judder compensation logic unit based on one or more of the vehicle wheel speed, steering torque and a brake state (Tamaizumi: Para. 34; assist command value calculation unit includes a compensation component calculation unit that calculates a compensation component associated with the reverse input based on the steering torque, each of the phase current values and the motor rotation angle).
Regarding claim 2, Tamaizumi teaches the apparatus of claim 1, further comprising a steering motor control logic unit configured to receive the judder compensation torque from the judder compensation logic unit (Tamaizumi: Para. 9, 34; adder corrects the basic drive torque by adding the compensation component to the basic drive torque), and remove the judder of the steering wheel by reflecting the judder compensation torque into motor torque (Tamaizumi: Para. 34, 42; outputs the corrected basic drive torque to a steered angle command value calculation unit; transmitting the reverse input reflecting a road condition to the steering wheel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaizumi et al. (US pub 2015/0284022 A1). 
Regarding claim 3, Tamaizumi teaches the apparatus of claim 1, wherein the judder compensation logic unit (Tamaizumi: Para. 34).
Tamaizumi doesn’t explicitly teach a frequency calculator configured to calculate a first rotation frequency and a second rotation frequency from the vehicle wheel speed 
However, Tamaizumi is deemed to disclose an equivalent teaching. Tamaizumi includes a filter unit that extracts a first frequency from the band gap associated with the first reverse input component (Tamaizumi: Para. 55). Tamaizumi includes a filter unit that extracts a second frequency from the band gap associated with the second reverse input component (Tamaizumi: Para. 58). The system calculates a first assist component based on the steering torque and the vehicle speed and perform compensation control (Tamaizumi: Para. 33, 83). The first reverse input component is a compensation control for the first assist component based on the vehicle speed. The second specific frequency component associated with braking vibration is estimated through a filter unit (Tamaizumi: Para. 65). Since the second frequency is associated with a braking vibration, the frequency is based on the vehicle wheel speed.
It would have been obvious to one of ordinary skill as of the effective filing date to have a first and a second rotation frequencies based on the vehicle wheel speed in order transmit the reverse input reflecting a road condition to the steering wheel, and suppressing the reverse input that causes poor steering feel (Tamaizumi: Para. 42).
In the following limitations, Tamiazumi teaches a judder compensator configured to extract a judder frequency component by filtering the motor current according to the first or second rotation frequency (Tamaizumi: Para. 58; filter unit outputs the extracted second specific frequency component to the phase adjustment unit), and output a compensation current by applying a gain, set for the vehicle speed, to the judder frequency component (Tamaizumi: Para. 77, 83; the product of the phase-adjusted first specific frequency component and a predetermined gain may be used as the first compensation component); and a converter configured to convert the compensation current into compensation torque, and output the compensation torque (Tamaizumi: Para. 30; microcomputer outputs this control signal to the inverter circuit to drive the inverter circuit with PWM and control the drive of the motor).
Regarding claim 4, Tamaizumi teaches the apparatus of claim 3, wherein the frequency calculator calculates the first rotation frequency from the vehicle wheel speed (Tamaizumi: Para. 32, 53; first specific frequency component extracted by the filter unit is directly used as the first compensation component; calculates an assist command value based on the steering torque, the vehicle speed, each of the phase current values, and the motor rotation angle).
Tamaizumi doesn’t explicitly teach calculates the second rotation frequency by multiplying the first rotation frequency by a predetermined multiple. 
However, Tamaizumi is deemed to disclose an equivalent teaching. Tamaizumi includes an option where the product of the phase adjusted first specific frequency component and a predetermined gain is used a first compensation component (Tamaizumi: Para. 77). A frequency multiplied by a gain is still a frequency because a gain is unitless, thus creating a second frequency.   
It would have been obvious to one of ordinary skill as of the effective filing date to have created a second frequency through multiple and first rotational frequency in order transmit the reverse input reflecting a road condition to the steering wheel, and suppressing the reverse input that causes poor steering feel (Tamaizumi: Para. 42).
Regarding claim 5, Tamaizumi teaches the apparatus of claim 3, wherein the judder compensator comprises: a first judder compensator configured to extract a first judder frequency component by filtering the motor current according to the first rotation frequency (Tamaizumi: Para. 52; filter unit extracts, from the reverse input estimation value, a first specific frequency component).
Tamaizumi doesn’t explicitly teach output a first compensation current by compensating for the first judder frequency component according to the vehicle speed.
However, Tamaizumi is deemed to disclose an equivalent teaching. Tamaizumi includes a filter unit that extracts a first frequency from the band gap associated with the first reverse input component (Tamaizumi: Para. 55). The system calculates a first assist component based on the steering torque and the vehicle speed and perform compensation control (Tamaizumi: Para. 33, 83). The first reverse input component is a compensation control for the first assist component based on the vehicle speed.
It would have been obvious to one of ordinary skill as of the effective filing date to have a first frequency component according to the vehicle speed in order transmit the reverse input reflecting a road condition to the steering wheel, and suppressing the reverse input that causes poor steering feel (Tamaizumi: Para. 42).
In the following limitation, Tamaizumi teaches a second judder compensator configured to extract a second judder frequency component by filtering the motor current according to the second rotation frequency (Tamaizumi: Para. 58; filter unit outputs the extracted second specific frequency component to the phase adjustment unit).
Tamaizumi doesn’t explicitly teach output a second compensation current by compensating for the second judder frequency component according to the vehicle speed.
However, Tamaizumi is deemed to disclose an equivalent teaching. Tamaizumi includes a filter unit that extracts a second frequency from the band gap associated with the second reverse input component (Tamaizumi: Para. 58). The system calculates a first assist component based on the steering torque and the vehicle speed and perform compensation control (Tamaizumi: Para. 33, 83). The first reverse input component is a compensation control for the first assist component based on the vehicle speed. The second specific frequency component associated with braking vibration is estimated through a filter unit (Tamaizumi: Para. 65). Since the second frequency is associated with a braking vibration, the frequency is based on the vehicle wheel speed.
It would have been obvious to one of ordinary skill as of the effective filing date to have a second judder frequency component according to the vehicle speed in order transmit the reverse input reflecting a road condition to the steering wheel, and suppressing the reverse input that causes poor steering feel (Tamaizumi: Para. 42).
In the following limitation, Tamaizumi teaches a calculator configured to output the compensation current obtained by adding up the first and second compensation currents (Tamaizumi: Para. 61, 67; the compensation component includes the first compensation component and the second compensation component).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaizumi et al. (US pub 2015/0284022 A1) in view of Sugiyama et al. (US Patent 8,267,220 B2). 
Regarding claim 6, Tamaizumi doesn’t explicitly teach a first judder frequency extraction unit configured to extract a first judder frequency component, caused by the judder, from the motor current through a band- pass filter whose filter coefficient is changed according to the first rotation frequency.
However Sugiyama, in the same field of endeavor, teaches a first judder frequency extraction unit configured to extract a first judder frequency component, caused by the judder, from the motor current through a band- pass filter whose filter coefficient is changed according to the first rotation frequency (Sugiyama: Col. 7 Lines 49-59; calculates a band-pass filter gain for amplifying and deamplifying a band-pass filtered signal produced by applying band-pass filtering processing on the motor angular velocity).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Sugiyama’s band-pass filter (Sugiyama: Col. 7 Lines 49-59) into Tamaizumi’s compensation component calculation unit (Tamaizumi: Para. 34) in order to achieve good vibration suppression control which is less prone to be influenced by high frequency noise (Sugiyama: Col. 7 Lines 49-59).
In the following limitations, Tamaizumi teaches a first phase shifting unit configured to shift the phase of the first judder frequency component by applying a phase value, set for the vehicle speed, to the extracted first judder frequency component (Tamaizumi: Para. 55; phase adjustment unit adjusts the phase of the first specific frequency component such that the degree of the phase shift between the first reverse input component and the assist torque associated with the first compensation component); and a first gain application unit configured to calculate the first compensation current by applying a gain, set for the vehicle speed, to the phase-shifted first judder frequency component (Tamaizumi: Para. 77, 83; the product of the phase-adjusted first specific frequency component and a predetermined gain may be used as the first compensation component).
Regarding claim 7, Tamaizumi teaches the apparatus of claim 5, wherein the second judder compensator comprises: a second judder frequency extraction unit configured to extract a second judder frequency component, caused by the judder, from the motor current through a band-pass filter whose filter coefficient is changed according to the second rotation frequency (Tamaizumi: Para. 58; filter unit extracts, from the reverse input estimation value, second specific frequency component belonging to a frequency band associated with the second reverse input component); a second phase shifting unit configured to shift the phase of the second judder frequency component by applying a phase value, set for the vehicle speed, to the extracted second judder frequency component (Tamaizumi: Para. 58-59; filter unit outputs the extracted second specific frequency component to the phase adjustment unit; phase adjustment unit outputs the phase-adjusted second specific frequency component to the adder as the second compensation component); and a second gain application unit configured to calculate the second compensation current by applying a gain, set for the vehicle speed, to the phase- shifted second judder frequency component (Tamaizumi: Para. 77, 83; the product of the phase-adjusted first specific frequency component and a predetermined gain may be used as the first compensation component).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaizumi et al. (US pub 2015/0284022 A1) in view of Sugiyama et al. (US Patent 8,267,220 B2) and in further view of Kudo et al. (US Publication Number 2015/0284022 A1). 
Regarding claim 8, Tamaizumi teaches the apparatus of claim 1, wherein the judder compensation diagnosis unit comprises: a frequency calculator configured to calculate a first rotation frequency and a second rotation frequency from the vehicle wheel speed (Tamaizumi: Para. 32, 61, 67; the compensation component includes the first compensation component and the second compensation component; calculates an assist command value Ta* based on the steering torque Th, the vehicle speed V, each of the phase current values I, and the motor rotation angle); a judder frequency extractor configured to extract a judder frequency component, caused by a judder of the steering wheel, by filtering the steering torque according to the first or second rotation frequency (Tamaizumi: Para. 58; filter unit extracts, from the reverse input estimation value, a second specific frequency component belonging to a frequency band associated with the second reverse input component).
Tamaizumi doesn’t explicitly teach a magnitude calculator configured to calculate the magnitude of a judder signal by filtering an absolute value of the judder signal, generated by the extracted judder frequency component, through a low band-pass filter.
However Sugiyama, in the same field of endeavor, teaches a magnitude calculator configured to calculate the magnitude of a judder signal by filtering an absolute value of the judder signal, generated by the extracted judder frequency component, through a low band-pass filter (Sugiyama: Para. Col. 7 Lines 49-59; a low-pass filter gain calculation section that calculates a low-pass filter gain for amplifying and deamplifying a low-pass filtered signal produced by applying low-pass filtering processing to the motor angular velocity).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Sugiyama’s band-pass filter (Sugiyama: Col. 7 Lines 49-59) into Tamaizumi’s compensation component calculation unit (Tamaizumi: Para. 34) in order to achieve good vibration suppression control which is less prone to be influenced by high frequency noise (Sugiyama: Col. 7 Lines 49-59).
Tamaizumi and Sugiyama don’t explicitly teach an operation determiner configured to compare the magnitude of the judder signal to a preset threshold value, and determine the operation of the judder compensation logic unit based on a comparison result and a brake state.
However Kudo, in the same field of endeavor, teaches an operation determiner configured to compare the magnitude of the judder signal to a preset threshold value, and determine the operation of the judder compensation logic unit based on a comparison result and a brake state (Kudo: Para. 52; when the brake fluid pressure is equal to or higher than the predetermined pressure, it is determined that the braking force acts on the front wheel Wfi, and when the brake fluid pressure is lower than the predetermined pressure, it is determined that the braking force does not act on the front wheel).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Kudo’s pressure threshold (Kudo: Para. 52) and Sugiyama’s band-pass filter (Sugiyama: Col. 7 Lines 49-59) into Tamaizumi’s compensation component calculation unit (Tamaizumi: Para. 34) in order to determine whether the braking force acts on the wheel (Kudo: Para. 52).
Regarding claim 9, Tamaizumi doesn’t explicitly teach a first judder frequency extraction unit configured to extract a first judder frequency component, caused by the judder, from the steering torque through a band-pass filter whose filter coefficient is changed according to the first rotation frequency.
However Sugiyama, in the same field of endeavor, teaches a first judder frequency extraction unit configured to extract a first judder frequency component, caused by the judder, from the steering torque through a band-pass filter whose filter coefficient is changed according to the first rotation frequency (Sugiyama: Col. 7 Lines 49-59; calculates a band-pass filter gain for amplifying and deamplifying a band-pass filtered signal produced by applying band-pass filtering processing on the motor angular velocity).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Sugiyama’s band-pass filter (Sugiyama: Col. 7 Lines 49-59) into Tamaizumi’s compensation component calculation unit (Tamaizumi: Para. 34) in order to achieve good vibration suppression control which is less prone to be influenced by high frequency noise (Sugiyama: Col. 7 Lines 49-59).
In the following limitations, Tamaizumi teaches a second judder frequency extraction unit configured to extract a second judder frequency component, caused by the judder, from the steering torque through a band-pass filter whose filter coefficient is changed according to the second rotation frequency (Tamaizumi: Para. 58; filter unit extracts, from the reverse input estimation value, second specific frequency component belonging to a frequency band associated with the second reverse input component); and an addition unit configured to output a judder signal obtained by adding up the first and second judder frequency components (Tamaizumi: Para. 61, 67; the compensation component includes the first compensation component and the second compensation component).
Regarding claim 10, Tamaizumi and Sugiyama don’t explicitly teach wherein the operation determiner outputs an operation signal for instructing the judder compensation logic unit to operate, when the magnitude of the judder signal is less than the threshold value and the brake is being operated, and outputs an operation stop signal for instructing the judder compensation logic unit to stop the operation, when the magnitude of the judder signal is equal to or more than the threshold value or the brake is not being operated.
However Kudo, in the same field of endeavor, teaches wherein the operation determiner outputs an operation signal for instructing the judder compensation logic unit to operate, when the magnitude of the judder signal is less than the threshold value and the brake is being operated (Kudo: Para. 52; when the brake fluid pressure is equal to or higher than the predetermined pressure, it is determined that the braking force acts on the front wheel Wfi, and when the brake fluid pressure is lower than the predetermined pressure, it is determined that the braking force does not act on the front wheel), and outputs an operation stop signal for instructing the judder compensation logic unit to stop the operation, when the magnitude of the judder signal is equal to or more than the threshold value or the brake is not being operated (Kudo: Para. 52; predetermined pressure is set to be higher than a detection value of the pressure sensor at the time of non-braking).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Kudo’s pressure threshold (Kudo: Para. 52) and Sugiyama’s band-pass filter (Sugiyama: Col. 7 Lines 49-59) into Tamaizumi’s compensation component calculation unit (Tamaizumi: Para. 34) in order to determine whether the braking force acts on the wheel (Kudo: Para. 52).

Claims 11-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US Publication Number 2015/0284022 A1) in view of Tamaizumi et al. (US pub 2015/0284022 A1).
Regarding claim 11, Kudo teaches a method for reducing vibration of a steering wheel, the method comprising: determining, by a judder compensation diagnosis unit, an operation state of a judder compensation logic unit based on one or more of vehicle wheel speed, steering torque and a brake state, and outputting an operation state signal according to the determined operation state (Kudo: Para. 53; when the front wheel Wfi is not being braked, the braking time vibration is not generated); and receiving, by the judder compensation logic unit, the operation state signal from the judder compensation diagnosis unit (Kudo: Para. 51; vibration suppression control unit determines whether the braking force acts on the front wheel, that is to say, whether the front wheel is being braked).
Kudo doesn’t explicitly teach calculating judder compensation torque for removing a judder which occurs in a steering wheel of a vehicle, based on one or more of a motor current, vehicle speed and the vehicle wheel speed, when the operation state signal is an operation signal.
However Tamaizumi, in the same field of endeavor, teaches calculating judder compensation torque for removing a judder which occurs in a steering wheel of a vehicle, based on one or more of a motor current, vehicle speed and the vehicle wheel speed, when the operation state signal is an operation signal (Tamaizumi: Para. 6; reverse input also includes braking vibrations or the like as well as road surface reaction force, which is a factor for poor steering feel; required reverse input only is can be transmitted more appropriately, the steering feel can be improved).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Tamaizumi’s compensation component calculation unit (Tamaizumi: Para. 34) into Kudo’s pressure threshold (Kudo: Para. 52) in order transmit the reverse input reflecting a road condition to the steering wheel, and suppressing the reverse input that causes poor steering feel (Tamaizumi: Para. 42).
Regarding claim 12, Kudo doesn’t explicitly teach further receiving, by a steering motor control logic unit, the judder compensation torque from the judder compensation logic unit, and removing the judder of the steering wheel by reflecting the judder compensation torque into motor torque.
However Tamaizumi, in the same field of endeavor, teaches further receiving, by a steering motor control logic unit, the judder compensation torque from the judder compensation logic unit (Tamaizumi: Para. 9, 34; adder corrects the basic drive torque by adding the compensation component to the basic drive torque), and removing the judder of the steering wheel by reflecting the judder compensation torque into motor torque (Tamaizumi: Para. 34; outputs the corrected basic drive torque to a steered angle command value calculation unit).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Tamaizumi’s compensation component calculation unit (Tamaizumi: Para. 34) into Kudo’s pressure threshold (Kudo: Para. 52) in order transmit the reverse input reflecting a road condition to the steering wheel, and suppressing the reverse input that causes poor steering feel (Tamaizumi: Para. 42).
Regarding claim 13, Kudo doesn’t explicitly teach calculating, by a frequency calculator, a first rotation frequency and a second rotation frequency from the vehicle wheel speed; extracting, by a judder frequency extractor, a judder frequency component, caused by a judder of the steering wheel, by filtering the steering torque according to the first or second rotation frequency; calculating, by a magnitude calculator, a magnitude of a judder signal by filtering an absolute value of the judder signal, generated by the extracted judder frequency component, through a low band-pass filter.
However Tamaizumi, in the same field of endeavor, teaches calculating, by a frequency calculator, a first rotation frequency and a second rotation frequency from the vehicle wheel speed (Tamaizumi: Para. 55, 58; filter unit extracts, from the reverse input estimation value, a second specific frequency component belonging to a frequency band associated with the second reverse input component); extracting, by a judder frequency extractor, a judder frequency component, caused by a judder of the steering wheel, by filtering the steering torque according to the first or second rotation frequency (Tamaizumi: Para. 58; filter unit outputs the extracted second specific frequency component to the phase adjustment unit); calculating, by a magnitude calculator, a magnitude of a judder signal by filtering an absolute value of the judder signal, generated by the extracted judder frequency component, through a low band-pass filter (Tamaizumi: Para. 77, 83; the product of the phase-adjusted first specific frequency component and a predetermined gain may be used as the first compensation component).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Tamaizumi’s compensation component calculation unit (Tamaizumi: Para. 34) into Kudo’s pressure threshold (Kudo: Para. 52) in order transmit the reverse input reflecting a road condition to the steering wheel, and suppressing the reverse input that causes poor steering feel (Tamaizumi: Para. 42).
In the following limitation, Kudo teaches comparing, by an operation determiner, the magnitude of the judder signal to a preset threshold value, determining an operation state of the judder compensation logic unit based on a comparison result and a brake state, and outputting an operation state signal according to the determined operation state (Kudo: Para. 48, 51; vibration suppression control unit is allowed to execute the suppression control of the braking time vibration when the FFT peak value in the predetermined frequency band is equal to or larger than a predetermined value; vibration suppression control unit determines whether the braking force acts on the front wheel).
Regarding claim 15, Kudo teaches the method of claim 13, wherein in the determining of the operation of the judder compensation logic unit, the operation determiner outputs an operation signal for instructing the judder compensation logic unit to operate, when the magnitude of the judder signal is less than the threshold value and the brake is being operated (Kudo: Para. 52; when the brake fluid pressure is equal to or higher than the predetermined pressure, it is determined that the braking force acts on the front wheel Wfi, and when the brake fluid pressure is lower than the predetermined pressure, it is determined that the braking force does not act on the front wheel), and outputs an operation stop signal for instructing the judder compensation logic unit to stop the operation, when the magnitude of the judder signal is equal to or more than the threshold value or the brake is not being operated (Kudo: Para. 52; predetermined pressure is set to be higher than a detection value of the pressure sensor at the time of non-braking).
Regarding claim 16, Kudo doesn’t explicitly teach calculating, by a frequency calculator, a first rotation frequency and a second rotation frequency from the vehicle wheel speed; extracting, by a judder compensator, a judder frequency component by filtering the motor current according to the first or second rotation frequency, and outputting a compensation current by applying a gain, set for the vehicle speed, to the judder frequency component; and converting, by a converter, the compensation current into compensation  torque, and outputting the compensation torque.
However Tamaizumi, in the same field of endeavor, teaches calculating, by a frequency calculator, a first rotation frequency and a second rotation frequency from the vehicle wheel speed (Tamaizumi: Para. 32, 53; first specific frequency component extracted by the filter unit is directly used as the first compensation component; calculates an assist command value based on the steering torque, the vehicle speed, each of the phase current values, and the motor rotation angle); extracting, by a judder compensator, a judder frequency component by filtering the motor current according to the first or second rotation frequency (Tamaizumi: Para. 58; filter unit outputs the extracted second specific frequency component to the phase adjustment unit), and outputting a compensation current by applying a gain, set for the vehicle speed, to the judder frequency component (Tamaizumi: Para. 77, 83; the product of the phase-adjusted first specific frequency component and a predetermined gain may be used as the first compensation component ); and converting, by a converter, the compensation current into compensation  torque, and outputting the compensation torque (Tamaizumi: Para. 30; microcomputer outputs this control signal to the inverter circuit to drive the inverter circuit with PWM and control the drive of the motor).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Tamaizumi’s compensation component calculation unit (Tamaizumi: Para. 34) into Kudo’s pressure threshold (Kudo: Para. 52) in order transmit the reverse input reflecting a road condition to the steering wheel, and suppressing the reverse input that causes poor steering feel (Tamaizumi: Para. 42).
Regarding claim 17, Kudo doesn’t explicitly teach wherein in the calculating of the first and second rotation frequencies, the frequency calculator calculates the first rotation frequency from the vehicle wheel speed, and calculates the second rotation frequency by multiplying the first rotation frequency by a predetermined multiple.
However Tamaizumi, in the same field of endeavor, teaches wherein in the calculating of the first and second rotation frequencies, the frequency calculator calculates the first rotation frequency from the vehicle wheel speed (Tamaizumi: Para. 32, 53; first specific frequency component extracted by the filter unit is directly used as the first compensation component; calculates an assist command value based on the steering torque, the vehicle speed, each of the phase current values, and the motor rotation angle), and calculates the second rotation frequency by multiplying the first rotation frequency by a predetermined multiple (Tamaizumi: Para. 32, 58; filter unit outputs the extracted second specific frequency component to the phase adjustment unit; calculates an assist command value based on the steering torque, the vehicle speed, each of the phase current values, and the motor rotation angle).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Tamaizumi’s compensation component calculation unit (Tamaizumi: Para. 34) into Kudo’s pressure threshold (Kudo: Para. 52) in order transmit the reverse input reflecting a road condition to the steering wheel, and suppressing the reverse input that causes poor steering feel (Tamaizumi: Para. 42).
Regarding claim 18, Kudo doesn’t explicitly teach extracting, by a first judder compensator, a first judder frequency component by filtering the motor current according to the first rotation frequency, and outputting a first compensation current by compensating for the first judder frequency component according to the vehicle speed; extracting, by a second judder compensator, a second judder frequency component by filtering the motor current according to the second rotation frequency, and outputting a second compensation current by compensating for the second judder frequency component according to the vehicle speed; and outputting, by a calculator, the compensation current obtained by adding up the first and second compensation currents.
However Tamaizumi, in the same field of endeavor, teaches extracting, by a first judder compensator, a first judder frequency component by filtering the motor current according to the first rotation frequency (Tamaizumi: Para. 52; filter unit extracts, from the reverse input estimation value, a first specific frequency component), and outputting a first compensation current by compensating for the first judder frequency component according to the vehicle speed (Tamaizumi: Para. 32, 53; first specific frequency component extracted by the filter unit is directly used as the first compensation component; calculates an assist command value based on the steering torque, the vehicle speed, each of the phase current values, and the motor rotation angle); extracting, by a second judder compensator, a second judder frequency component by filtering the motor current according to the second rotation frequency (Tamaizumi: Para. 58; filter unit outputs the extracted second specific frequency component to the phase adjustment unit), and outputting a second compensation current by compensating for the second judder frequency component according to the vehicle speed (Tamaizumi: Para. 32, 58; filter unit outputs the extracted second specific frequency component to the phase adjustment unit; calculates an assist command value based on the steering torque, the vehicle speed, each of the phase current values, and the motor rotation angle); and outputting, by a calculator, the compensation current obtained by adding up the first and second compensation currents (Tamaizumi: Para. 61, 67; the compensation component includes the first compensation component and the second compensation component).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Tamaizumi’s compensation component calculation unit (Tamaizumi: Para. 34) into Kudo’s pressure threshold (Kudo: Para. 52) in order transmit the reverse input reflecting a road condition to the steering wheel, and suppressing the reverse input that causes poor steering feel (Tamaizumi: Para. 42).
Regarding claim 20, Kudo doesn’t explicitly teach extracting, by the second judder compensator, a second judder frequency component, caused by the judder, from the motor current through a band-pass filter whose filter coefficient is changed according to the second rotation frequency; shifting, by the second judder compensator, a phase of the second judder frequency component by applying a phase value, set for the vehicle speed, to the extracted second judder frequency component; and calculating, by the second judder compensator, the second compensation current by applying a gain, set for the vehicle speed, to the phase-shifted second judder frequency component.
However Tamaizumi, in the same field of endeavor, teaches extracting, by the second judder compensator, a second judder frequency component, caused by the judder, from the motor current through a band-pass filter whose filter coefficient is changed according to the second rotation frequency (Tamaizumi: Para. 58; filter unit extracts, from the reverse input estimation value, second specific frequency component belonging to a frequency band associated with the second reverse input component); shifting, by the second judder compensator, a phase of the second judder frequency component by applying a phase value, set for the vehicle speed, to the extracted second judder frequency component (Tamaizumi: Para. 55; phase adjustment unit adjusts the phase of the first specific frequency component such that the degree of the phase shift between the first reverse input component and the assist torque associated with the first compensation component); and calculating, by the second judder compensator, the second compensation current by applying a gain, set for the vehicle speed, to the phase-shifted second judder frequency component (Tamaizumi: Para. 77, 83; the product of the phase-adjusted first specific frequency component and a predetermined gain may be used as the first compensation component).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Tamaizumi’s compensation component calculation unit (Tamaizumi: Para. 34) into Kudo’s pressure threshold (Kudo: Para. 52) in order transmit the reverse input reflecting a road condition to the steering wheel, and suppressing the reverse input that causes poor steering feel (Tamaizumi: Para. 42).
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US Publication Number 2015/0284022 A1) in view of Tamaizumi et al. (US pub 2015/0284022 A1) and in further view of Sugiyama et al. (US Patent 8,267,220 B2).
Regarding claim 14, Kudo and Tamaizumi don’t explicitly teach extracting, by the judder frequency extractor, a first judder frequency component, caused by the judder, from the steering torque through a band-pass filter whose filter coefficient is changed according to the first rotation frequency.
However Sugiyama, in the same field of endeavor, teaches extracting, by the judder frequency extractor, a first judder frequency component, caused by the judder, from the steering torque through a band-pass filter whose filter coefficient is changed according to the first rotation frequency (Sugiyama: Col. 7 Lines 49-59; calculates a band-pass filter gain for amplifying and deamplifying a band-pass filtered signal produced by applying band-pass filtering processing on the motor angular velocity);
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Sugiyama’s band-pass filter (Sugiyama: Col. 7 Lines 49-59) into Tamaizumi’s compensation component calculation unit (Tamaizumi: Para. 34) and Kudo’s pressure threshold (Kudo: Para. 52) in order to achieve good vibration suppression control which is less prone to be influenced by high frequency noise (Sugiyama: Col. 7 Lines 49-59).
Kudo doesn’t explicitly teach extracting, by the judder frequency extractor, a second judder frequency component, caused by the judder, from the steering torque through a band-pass filter whose filter coefficient is changed according to the second rotation frequency; and outputting, by the judder frequency extractor, a judder signal obtained by adding up the first and second judder frequency components.
However Tamaizumi, in the same field of endeavor, teaches extracting, by the judder frequency extractor, a second judder frequency component, caused by the judder, from the steering torque through a band-pass filter whose filter coefficient is changed according to the second rotation frequency (Tamaizumi: Para. 58; filter unit extracts, from the reverse input estimation value, second specific frequency component belonging to a frequency band associated with the second reverse input component); and outputting, by the judder frequency extractor, a judder signal obtained by adding up the first and second judder frequency components (Tamaizumi: Para. 61, 67; the compensation component includes the first compensation component and the second compensation component).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Tamaizumi’s compensation component calculation unit (Tamaizumi: Para. 34) into Kudo’s pressure threshold (Kudo: Para. 52) in order transmit the reverse input reflecting a road condition to the steering wheel, and suppressing the reverse input that causes poor steering feel (Tamaizumi: Para. 42).
Regarding claim 19, Kudo and Tamaizumi don’t explicitly teach extracting, by the first judder compensator, a first judder frequency component, caused by the judder, from the motor current through a band-pass filter whose filter coefficient is changed according to the first rotation frequency.
However Sugiyama, in the same field of endeavor, teaches extracting, by the first judder compensator, a first judder frequency component, caused by the judder, from the motor current through a band-pass filter whose filter coefficient is changed according to the first rotation frequency (Sugiyama: Col. 7 Lines 49-59; calculates a band-pass filter gain for amplifying and deamplifying a band-pass filtered signal produced by applying band-pass filtering processing on the motor angular velocity).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Sugiyama’s band-pass filter (Sugiyama: Col. 7 Lines 49-59) into Tamaizumi’s compensation component calculation unit (Tamaizumi: Para. 34) and Kudo’s pressure threshold (Kudo: Para. 52) in order to achieve good vibration suppression control which is less prone to be influenced by high frequency noise (Sugiyama: Col. 7 Lines 49-59).
Kudo doesn’t explicitly teach shifting, by the first judder compensator, a phase of the first judder frequency component by applying a phase value, set for the vehicle speed, to the extracted first judder frequency component; and calculating, by the first judder compensator, the first compensation current by applying a gain, set for the vehicle speed, to the phase-shifted first judder frequency component.
However Tamaizumi, in the same field of endeavor, teaches shifting, by the first judder compensator, a phase of the first judder frequency component by applying a phase value, set for the vehicle speed, to the extracted first judder frequency component (Tamaizumi: Para. 55; phase adjustment unit adjusts the phase of the first specific frequency component such that the degree of the phase shift between the first reverse input component and the assist torque associated with the first compensation component); and calculating, by the first judder compensator, the first compensation current by applying a gain, set for the vehicle speed, to the phase-shifted first judder frequency component (Tamaizumi: Para. 77, 83; the product of the phase-adjusted first specific frequency component and a predetermined gain may be used as the first compensation component).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Tamaizumi’s compensation component calculation unit (Tamaizumi: Para. 34) into Kudo’s pressure threshold (Kudo: Para. 52) in order transmit the reverse input reflecting a road condition to the steering wheel, and suppressing the reverse input that causes poor steering feel (Tamaizumi: Para. 42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Endo US Publication Number 2018/0111642 A1 teaches brake judder suppression.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663